Petition of the Southern Building  Loan Association for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in Southern Building  Loan Ass'n v. Essie Bartee, 24 Ala. App. 555, 139 So. 293.
Upon the question of rescission, argued by petitioner, we prefer to rest a denial of the writ upon the second reason stated in the opinion of the Court of Appeals under the cited case of Heide v. Capital Securities Co., 200 Ala. 397,76 So. 313, to the effect that any offer to return the $3 "interest" or "dividend" received, would have been futile and an unnecessary ceremony — a question not involved *Page 277 
or discussed in Americanized Finance Corp. v. Yarborough,223 Ala. 266, 135 So. 448, and Mutual Loan Soc. v. Letson, 202 Ala. 683,81 So. 659, cited by petitioner.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.